DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 18, 2021 has been entered. Claims 11-14, 16-20 are pending in the application. Applicant’s amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed December 18, 2020 (See below).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the side opening” in line 3.  There is insufficient antecedent basis for the limitation in the claim. For the sake of examination, claim 20 will be interpreted as depending from claim 16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 9126018) in view of Ramee (US 10321933) and further in view of Kocak (US 4705511).
Regarding claim 11, Garrison discloses hemostasis valve system (See Fig 2) comprising: a hemostasis valve (224, 226, Fig 2) including: a body (224, Fig 2); a valve member (226, Fig 2) coupled to the body (Col 5, lines 54-57), the valve member including: a first sealable opening disposed through a first portion of the valve member (Col 5, line 63); and a hemostasis valve lumen extending between a proximal end portion and a distal end portion of the hemostasis valve (Col 5, lines 59-62); and an insertion device (260, Fig 2) including: an elongate member; and a lumen extending from a distal end of the elongate member and through a portion of the elongate member (Col 12, lines 31-51), wherein the 
Garrison is silent regarding a second sealable opening disposed through a second portion of the valve member and a cap disposed adjacent the valve member, wherein the cap comprises: a first cap opening aligned with the first sealable opening; a second cap opening aligned with the second sealable opening; and a wall disposed between the first cap opening and the second cap opening, wherein the wall is deformable. 
Ramee discloses a hemostasis valve (20, 30, Fig 1) including: a body (22 and 24, Fig 1); a valve member (30, Fig 1) coupled to the body (Col 5, lines 61-63), the valve member including: a first sealable opening (36a on the left, Fig 4A) disposed through a first portion of the valve member; and a second sealable opening (36a on the right, Fig 4A) disposed through a second portion of the valve member (See Fig 4A). 
Modifying the valve member disclosed by Garrison to include a second sealable opening as taught by Ramee would result in a hemostasis valve that provides a fluid-tight seal to prevent fluid flow from the valve passage, yet receive one or more instruments (Col 6, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve member disclosed by Garrison to include a second sealable opening as taught by Ramee in order to have a hemostasis valve that provides a fluid-tight seal to prevent fluid flow from the valve passage, yet receive one or more instruments (Col 6, lines 63-67).
The modified invention of Garrison and Ramee discloses all of the limitations of the invention as discussed above. The modified invention is silent regarding a cap disposed adjacent the valve member, wherein the cap comprises: a first cap opening aligned with the first sealable opening; a second cap opening aligned with the second sealable opening; and a wall disposed between the first cap opening and the second cap opening, wherein the wall is deformable.

Modifying the hemostasis valve disclosed by Garrison and Ramee to include a cap comprising cap openings as taught by Kocak would result in a hemostatic valve comprising a cap with two cap openings that are aligned with the two sealable openings wherein there is a wall disposed between the first and second cap opening (the wall would correspond with the space between openings 36a of Ramee) that is deformable (Col 6, lines 24-30; “elastic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostasis valve disclosed by Garrison and Ramee to include a cap comprising cap openings as taught by Kocak in order to have openings sided to seal around a device introduced to provide positive prevention of fluid loss (Col 6, lines 54-57).
Regarding claim 16, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the insertion device further comprises a side opening disposed through a sidewall of the insertion device. 
Garrison further teaches the insertion device (1205, Fig 12) further comprises a side opening (proximal portion of 1215, Fig 12) disposed through a sidewall of the insertion device (Col 13, line 66- Col 14, line 5). 
Modifying the insertion device of Garrison, Ramee, and Kocak to include a side opening as further taught by Garrison would result in an insertion device that can facilitate in the insertion and removal of a guidewire into or from the lumen (Col 13, line 62- Col 14, line 10).

Regarding claim 17, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention further discloses the insertion device (260, Fig 2 –Garrison modified to have the side opening 1215) further comprises a handle (1210 and 1220, Fig 13 -Garrison) disposed proximal of the side opening (See Fig 13 -Garrison).
	Regarding claim 18, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention further discloses a distal end portion (268, Fig 2 -Garrison) of the insertion device (260, Fig 2 –Garrison) is tapered (Col 12, lines 40-43 -Garrison).	
Regarding claim 20, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention discloses the insertion device (1205, Fig 12 -Garrison) further comprises a bend portion (See annotated Fig 13 -Garrison), and wherein the side opening (proximal portion of 1215, Fig 12 -Garrison) is disposed adjacent the bend portion (See Fig 13 -Garrison).

    PNG
    media_image1.png
    326
    224
    media_image1.png
    Greyscale

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 9126018) in view of Ramee (US 10321933) and further in view of Kocak (US 4705511) and further in view of Barry (US 5911710).
Regarding claim 12, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a coupling member disposed adjacent the distal end portion of the hemostasis valve, wherein the coupling member is configured to couple the hemostasis valve to a valved medical device.
Barry teaches a hemostatic valve (22, Fig 3) including: a body (64, Fig 3); valve member (66, Fig 3); and further comprising a coupling member (70, Fig 3) disposed adjacent the distal end portion of the hemostasis valve (See Fig 3), wherein the coupling member is configured to couple the hemostasis valve to a valved medical device (20 and 30, Fig 2) (See Fig 4; Col 4, lines 29-32). 
Modifying the hemostatic valve disclosed by Garrison, Ramee, and Kocak to include a coupling member and a shuttle tube 44 as taught by Barry would result in a hemostatic valve that can be fastened to a valved medical device while also reducing the frictional forced on a catheter inserted through the valved medical device (Col 3, 19-24; Col 5, lines 44-46).

Regarding claim 13, the modified invention of Garrison, Ramee, Kocak and Barry discloses a valve bypass portion (44, Fig 4 –Barry) extending distally from the distal end portion of the hemostasis valve (224, 226, Fig 2 –Garrison as modified by Ramee to include a second sealable opening and Barry to include a coupling member), wherein the hemostasis valve lumen extends through a portion of the valve bypass portion (See 94, Fig 3 –Barry).
Regarding claim 14, the modified invention of Garrison, Ramee, Kocak, and Barry discloses the valve bypass portion (44, Fig 4 –Barry) is configured to bypass the valve (28, Fig 4) of the valved medical device (20 and 30, Fig 4) when the hemostasis valve (224, 226, Fig 2 –Garrison as modified by Ramee to include a second sealable opening and Barry to include a coupling member) is coupled to the valved medical device such that the hemostasis valve is in fluid communication with the valved medical device (See Fig 4; Col 9, line 66- Col 10, line 15-Barry).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 9126018) in view of Ramee (US 10321933) and further in view of Kocak (US 4705511) and further in view of Okajima (US 2013/0281850).
	Regarding claim 19, the modified invention of Garrison, Ramee, and Kocak discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose a distal end portion of the insertion device is not tapered.
	Okajima teaches an insertion device (51, Fig 1) wherein a distal end is not tapered (See Fig 1 and Fig 3E). Okajima teaches that an insertion device with a tapered distal end and an insertion device 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Garrison to substitute an insertion device without a tapered distal end in place of an insertion device with a tapered distal end, as taught by Okajima since it has been held that substituting parts of an invention involves only routine skill in the art. 
Response to Arguments
	Applicant’s arguments regarding the current art of record not teaching the cap have been fully considered but are moot in view of the current rejection that utilizes Kocak to teach the cap in relation the valve member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783